UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1751



HENRY W. GETER, II,

                                                Plaintiff - Appellant,

          versus


TOWNSHIP OF COTTAGE CITY; COTTAGE CITY POLICE
DEPARTMENT; PERRY D. HOAK, Lieutenant, Cottage
City Police Department; FINLEY, Officer,
Cottage City Police Department,

                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
01-1928-DKC)


Submitted:   August 12, 2004                 Decided:   August 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry W. Geter, II, Appellant Pro Se.    Yvette Michelle Bryant,
Kevin Bock Karpinski, ALLEN, KARPINSKI, BRYANT & KARP, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Henry W. Geter, II, seeks to appeal the order of a

magistrate judge denying his motion to have requests for admissions

deemed admitted.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order Geter seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.      Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 2 -